Case 1:20-cv-21553-MGC Document 611 Entered on FLSD Docket 03/25/2021 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                         Case No. 20-21553-Civ-COOKE/GOODMAN

   PATRICK GAYLE, et al.,

                 Petitioners,

   vs.

   MICHAEL W. MEADE, et. al.,

               Respondents.
   _____________________________________/
                ORDER DENYING IN PART AND GRANTING
         IN PART PETITIONERS’ EMERGENCY MOTION TO COMPEL
   COMPLIANCE WITH THE COURT’S JUNE 6, 2020 PRELIMINARY INJUNCTION
      THIS MATTER is before the Court upon Petitioners’ Emergency Motion to Compel
   Compliance with the Court’s June 6, 2020 Preliminary Injunction 1 (the “Motion”) (ECF No.
   163), filed June 16, 2020. The Court set an expedited briefing schedule for the Motion, and
   Respondents filed their response in opposition to the Motion on June 19, 2020. ECF No. 167.
   Petitioners filed their reply in support of the Motion on June 23, 2020. ECF No. 175.
                                            Background
          On May 20, 2020, Petitioners filed a Motion to Compel Compliance with the Court’s
   April 30, 2020 Temporary Restraining Order (the “First Motion to Compel”) in which they
   alleged that the Miami Field Office of Immigration and Customs Enforcement (hereinafter
   “ICE”) was in violation of the Court’s April 30, 2020 Temporary Restraining Order because
   ICE was conducting transfers under unsanitary and unsafe conditions; social distancing was
   still not feasible at the detention facilities at issue; and detainees had limited or inadequate
   access to soap, hand sanitizer, masks, and cleaning supplies. ECF No. 106 at p. 3.
          On June 6, 2020, this Court entered a Preliminary Injunction, which addressed
   Petitioners’ First Motion to Compel, and instructed ICE to: (1) cease the practice of
   comingling unconfirmed COVID-19 cases with confirmed COVID-19 cases; (2) provide

   1
    The Court mistakenly issued an Order, on July 5, 2020, which granted Petitioners’ Motion.
   ECF No. 192. That order was vacated the next day, July 6, 2020, and the Motion was re-
   opened for adjudication. ECF No. 193.
                                             Page 1 of 7
Case 1:20-cv-21553-MGC Document 611 Entered on FLSD Docket 03/25/2021 Page 2 of 7




   detainees with sufficient quantities of CDC-recommended cleaning supplies and
   disinfectants; (3) provide all detainees and staff members with masks and educate them on
   the importance of its use; (4) provide detainees with unrestricted access to hand soap, hand
   sanitizer, and hand towels; and (5) educate detainees on the COVID-19 pandemic. ECF No.
   158 at pp. 38-40. The Preliminary Injunction permits ICE to conduct transfers, but only after
   first performing a verbal screening and a temperature check, as outlined in the CDC
   Guidelines, before the individual leaves the facility. Id.
          As previously discussed, Petitioners filed the present Emergency Motion to Compel
   Compliance with the Court’s June 6, 2020 Preliminary Injunction on June 16, 2020 – just ten
   days after the Court’s issuance of its Preliminary Injunction Order. In the present Motion,
   Petitioners allege that, despite the Court’s Preliminary Injunction Order, conditions at the
   detention centers have further deteriorated and ICE continues to: (1) cohort detainees
   confirmed to have COVID-19 with individuals who have not been confirmed to have the
   disease; (2) fail to provide cleaning supplies and masks to detainees; and (3) fail to educate
   detainees about COVID-19. ECF No. 163 at pp. 2-4. Moreover, according to Petitioners,
   social distancing is not promoted or enforced within the detention centers. Id. at p. 3.
          ICE refutes Petitioners’ claims and maintains that it is in compliance with the Court’s
   Preliminary Injunction Order in that it provides and replenishes adequate supplies of personal
   protective equipment, soap, hand sanitizer, water, and cleaning materials. ECF No. 165-1 at
   ¶¶ at 4-7, 9-10. ICE further maintains that it has educated detainees. Id. at ¶ 12. ICE admits
   that it cohorted the entire population at Glades at one point, but it denies that it currently
   comingles confirmed COVID-19 cases with asymptomatic individuals. Id. at ¶¶ 14, 16, 18-
   19. ICE makes no response to Petitioners’ allegations concerning the lack of social distancing
   within the detention centers themselves, except to state that it has developed seating charts for
   its vans and buses “to maximize social distancing while transporting ICE detainees.” Id. at
   ¶8.
          Due to the fact intensive and complex nature of the issues raised in the Motion, the
   Court appointed Matthew C. Dates to serve as a Special Master in this matter to assess
   whether ICE is committing an ongoing violation of the detainees’ constitutional rights. Mr.
   Dates’ appointment became effective on July 20, 2020 when he filed an affidavit confirming
   the he does not have any relationship to the parties, attorneys, action, or Court and knows of

                                              Page 2 of 7
Case 1:20-cv-21553-MGC Document 611 Entered on FLSD Docket 03/25/2021 Page 3 of 7




   no reasons or grounds for disqualification under 28 U.S.C. Section 455. ECF No. 223. As part
   of his appointment, the Court directed Mr. Dates to inspect the Krome Detention Center in
   Miami (“Krome”), the Broward Transitional Center in Pompano Beach (“BTC”) and the
   Glades County Detention Center in Moore Haven (“Glades”). ECF No. 219 at p. 6.
   Specifically, the Court directed Mr. Dates to conduct inspections of:
          •   All housing units where the Petitioners are housed;
          •   Housing units where quarantined detainees are being held;
          •   The ingress/egress staff screenings;
          •   Medical facilities;
          •   Dining facilities;
          •   Laundry facilities;
          •   Shower/bathroom facilities; and
          •   Sleeping units/pods.
   Id. at p. 7. The Court further directed Mr. Dates to provide a report, by September 1, 2020 at
   4:00 pm, that documented whether and to what extent the steps outlined in the Preliminary
   Injunction Order, ECF No. 158, have been taken. Id. More specifically, the Court advised Mr.
   Dates that the report should include, among other information that he deems necessary, any
   information he is able to ascertain regarding the cleanliness of the housing units, social
   distancing measures, availability and stock of cleaning supplies and personal protective
   equipment, and the availability and stock of hygienic and disinfecting supplies. Id. The Court’s
   Order Appointing the Special Master also provided the Parties with a seven-day period to file
   objections to the Special Master’s Report. Id. at p. 6.
                                            Legal Standard
          “Federal Rule of Civil Procedure 53(f)(3) and (4) provide that a court must ‘decide de
   novo’ all objections to findings of fact and conclusions of law made or recommended by a
   master, unless the parties, with the court's approval, stipulate otherwise.” Procaps S.A. v.
   Patheon Inc., 12-24356-CIV, 2014 WL 11498061, at *2 (S.D. Fla. Dec. 30, 2014) (quoting Fed.
   R. Civ. P. 53(f)(3) and (4)). “Subsection (5) [of Rule 53(f)] provides that the court may set aside
   a master’s ruling on a procedural matter only for an abuse of discretion, unless the appointing
   order establishes a different standard of review.” Id.
          “A party objecting to a special master’s rulings or recommendations must ‘state the
                                              Page 3 of 7
Case 1:20-cv-21553-MGC Document 611 Entered on FLSD Docket 03/25/2021 Page 4 of 7




   specific objections to the Special Master’s ruling or provide any factual or legal support for
   such objections.’” Id. (quoting Bray & Gillepsie Mgmt. LLC v. Lexington Ins. Co., No. 6:07–cv–
   222–Orl–35KRS, 2008 WL 5110541 (M.D. Fla. Dec. 1, 2008)). “When a party fails to follow
   this standard, then courts do not use the more–exacting standard of de novo review –– but,
   instead, use the clear error standard of review. Therefore, a party seeking de novo review of a
   magistrate judge’s report and recommendation or a special master’s ruling or report and
   recommendation must ‘specifically identify those findings objected to.’” Id. (quoting
   Leatherwood v. Anna's Linen Co., 384 F. App’x. 853, 857 (11th Cir. 2010). “Phrased differently,
   a court will not use a de novo review standard for ‘frivolous, conclusive or general
   objections.’” Id.
                                               Analysis
          In compliance with his Order of Appointment, Mr. Dates provided his Report to the
   Court for an in camera review on September 1, 2020. ECF No. 545 at p. 1. Then, on February
   19, 2021, Mr. Dates filed his Report publicly through CM/ECF. ECF No. 560. In doing so,
   Mr. Dates was careful not to publicly file any privileged or otherwise sensitive documents
   and/or photos such as data and blueprints related to the correctional facilities. Instead, Mr.
   Dates provided those documents to the Court through a conventional means so as to ensure
   that they maintained their privileged and confidential status. See ECF Nos. 555, 556, and 564.
          In his Report, Mr. Dates made the following findings:
              •   As to the vast majority of the factual disputes raised by the detainees in their
                  declarations and the responses by ICE, the testimony of the ICE declarants
                  appears credible based upon the observations made during the inspections. Any
                  discrepancies have a logical explanation regarding timing or are likely an
                  aberration. ECF No. 560 at pp. 16-17.

              •   The housing units were generally clean. ICE makes attempts at social
                  distancing. ICE had stock cleaning supplies and personal protective equipment
                  visible during the inspection. ICE also had stock hygienic and disinfecting
                  supplies visible during the inspection. Without question there is nothing the
                  Special Master observed during the course of the inspections that would give
                  rise to any inference that ICE has not been truthful, accurate and complete to
                  the best of its ability given the difficulties involved in responding to this crisis.
                  Id. at p. 18.

              •   ICE objects to the Petitioners having the square footage information for the
                  detention facilities for security reasons. Without the information contained in

                                              Page 4 of 7
Case 1:20-cv-21553-MGC Document 611 Entered on FLSD Docket 03/25/2021 Page 5 of 7




                  the floor plans regarding square footage, Petitioners cannot make the most
                  accurate argument available, concerning social distancing, based upon the only
                  relevant empirical data. 2 At the same time, ICE argues it has done all it could
                  to deal with the Petitioners’ allegations given the available tools to combat the
                  virus citing the Eleventh Circuit precedent in Gomez v. United States, 899 F.2d
                  1124 (11th Cir. 1999). ICE articulates in its Response to the Objections to the
                  Magistrate’s Report and Recommendation the position of both parties
                  regarding the challenge to the conditions of confinement. [D.E. 72 at 5-6].
                  While whether ICE has done all it can, in fact, may or may not be true, the dire
                  situation seems to demand more of ICE. In light of the most recent scientific
                  information regarding the virulent airborne respiratory nature of the virus
                  especially in enclosed indoor spaces with recirculated air, ICE’s response
                  regarding social distancing is insufficient. Id. at p. 19.

              •   This report has been provided to the Court in camera with the architectural
                  floorplans for BTC containing the most accurate measurements attached in
                  camera for its review to preserve the objection of the United States. The Court
                  can make a determination as to the issue of privilege, what can be provided to
                  the Petitioners and the probative value of the floorplans. Having reviewed the
                  plans in consultation with an expert in GIS, the Special Master believes the
                  floorplans have great probative value as to the issue of social distancing because
                  that along with the wearing of masks are the best available tools for combatting
                  the virus. The floorplans were utilized to provide a more accurate level of
                  capacity in each facility with a six-foot distance. Thus, ICE can make its
                  percentage reduction in facility population using the available space instead of
                  the measurement currently being used. Id. at p. 21.

   Based upon the above findings and his inspections of the detention facilities, as outlined in
   his Report, Mr. Dates recommends that the Court deny Petitioners’ Motion as to the issues
   surrounding the conditions of confinement except for those regarding social distancing. Id.
   Mr. Dates also advised that:
          [t]he Court may be able to provide ICE the proper incentive to speed up the
          process of deportation or release that seems to present the increased risk for the
          detainees and lower the numbers to achieve social distancing closer to CDC
          Guidelines. To the extent that the Court finds it within its authority to provide
          ICE an incentive to increase the speed of its process regarding deportation or
          release to limit the potential exposure to the detainees to the circumstances that
          increase the risk of contracting the virus it makes sense to do so in light of the
          current risk of exposure.
   Id.

   2
     “ICE provided the last of the non-objectionable documents on August 21, 2020. The
   Parties have not yet met to confer regarding the objections to the remaining requested
   information. Therefore, the Court has yet to have this issue before it.” Id. at p. 19 n.7.
                                             Page 5 of 7
Case 1:20-cv-21553-MGC Document 611 Entered on FLSD Docket 03/25/2021 Page 6 of 7




          In Response to the Special Master’s Report, Petitioners filed their Partial Objection on
   February 25, 2021. ECF No. 565. In their Partial Objection, Petitioners state:
        Plaintiffs accept that the Special Master’s findings were an accurate picture of
        what he observed when he visited the facilities—both where his findings
        support Plaintiffs’ arguments and where they do not. Plaintiffs therefore do not
        challenge his Report and Recommendation on the issues it addresses
        concerning Plaintiffs’ June 16, 2020 Emergency Motion to Compel
        Compliance with the Court’s June 6, 2020 Preliminary Injunction [ECF 163].
        But Plaintiffs note that the Report and Recommendation does not address one
        issue that Plaintiffs identified in their Motion to Compel: cohorting practices
        that violated this Court’s Preliminary Injunction [ECF 158]. Plaintiffs
        specifically complained that Defendants violated the Preliminary Injunction by
        cohorting people with confirmed COVID-19-positive tests alongside people
        who had not tested positive for COVID-19. [See ECF 163 at 1–2.].
   ECF No. 565 at p. 2.
          Respondents filed their Objections to the Special Master’s Report on February 26,
   2021. ECF No. 574. Respondents assert the following objections: 1) The Krome Detention
   Center (Krome), Broward Transitional Center (BTC), and Glades County Detention Center
   (Glades) were in compliance with the PRR’s population requirement because the detainee
   population was below 75 percent of capacity when Special Master Dates visited the facilities;
   2) The percentage of capacity and population numbers of each facility are currently lower
   than they were in July and August during Special Master Dates’ visits; 3) the text of the CD
   Guidelines is written to provide ample flexibility to facility administrators, in recognition of
   the unique challenges posed by housing many people in a single physical setting; and 4) most
   bunk beds at BTC and Krome are more than six feet apart because most center bunk buds are
   not used at BTC and any bunk beds that were less than six feet apart, at Krome, were marked
   as off limits and the mattresses were removed. Id. at pp. 2-5.
          The Court has reviewed Petitioners’ and Respondents’ Objections and has made a de
   novo review of the record. Upon doing so, the Court finds the Special Master’s Report to be
   thorough, insightful, clear, and cogent. Accordingly, it is ORDERED and ADJUDGED as
   follows:
      1. The Special Master’s Report (ECF No. 560) is AFFIRMED and ADOPTED.
      2. Petitioners’ Emergency Motion to Compel Compliance with the Court’s June 6, 2020
          Preliminary Injunction (ECF No. 163) is DENIED IN PART AND GRANTED IN
          PART.

                                             Page 6 of 7
Case 1:20-cv-21553-MGC Document 611 Entered on FLSD Docket 03/25/2021 Page 7 of 7




      3. The Parties are directed to confer regarding Respondents’ objections concerning the
          sharing of floor plan data and information related to the detention facilities, within
          seven days of the date of this Order. Should such conferral fail to resolve the dispute,
          then the Parties shall advise the Court of the same.
      4. Within seven days of the date of this Order, Respondents shall file a brief outlining
          the number of bunk beds within each of the three detention facilities, the number of
          center bunk beds being used within each of the three detention facilities, and the
          number of bunk beds that are less than six feet apart at each of the three detention
          facilities.
      5. Within seven days of the date of this Order, Respondents shall file a declaration, under
          penalty of perjury, advising the Court as to whether Respondents are currently
          cohorting people with confirmed COVID-19-positive tests alongside people who had
          not tested positive for COVID-19 at any of the three detention facilities. Additionally,
          said declaration shall advise the Court as to whether Respondents ever grouped people
          with confirmed COVID-19-positive tests alongside people who had not tested positive
          for COVID-19 – after the Court’s issuance of its June 6, 2020 Preliminary Injunction
          Order.
      6. The Court will set an evidentiary hearing on Petitioners’ social distancing argument
          after it receives and reviews the above requested information. Additionally, prior to
          such hearing, the Court will require further briefing on this issue to ensure that it has
          full contemporaneous information at the time of the hearing.
      DONE and ORDERED in Chambers at Miami, Florida this 25th day of March 2021.




   Copies furnished to:
   Jonathan Goodman, U.S. Magistrate Judge
   All Counsel of record




                                             Page 7 of 7
